Champlin, C. J.
(dissenting). i think the judgment in this case should be reversed.
What the law requires of all parties is .due caution to avoid negligently injuring another, and it requires the same care or caution to avoid being injured by the negligence of another. This care or caution or precaution is not measured by the care that people generally or ordinarily observe respecting themselves and their affairs, but it is measured by the occasion and the circumstances under which the danger or injury is threatened, and calls upon *393persons placed in a position known.to be dangerous to •exercise active diligence and foresight to avoid it; and the test is not what an ordinarily prudent person would do, but is, what should a prudent person do under the circumstances?
To say that a' person is excused from exercising due and proper care to avoid injury or accident, if he does as people ordinarily do, without distinguishing between careless people and prudent people, is to lay down a rule that carelessness is ordinary prudence or caution. It is an ordinary trait of character for most people, old and young, daily to take risks involving danger of injury to 'their persons. It is a natural trait of young people, before they have arrived at an age when deliberation succeeds to impulse, and out of the experience of their lives in suffering from undue haste have learned to be cautious to take risks and hazard- their personal safety. It takes some a longer time than others to learn these lessons of prudence, and some .never learn them; and, if a thousand heedless persons rush into danger, there is no reason why one such heedless person, who, taking the chances, receives an injury, should be allowed to recover because a thousand neglected to exercise prudence.' The question is not what others would do or might have done, but it is, did he exercise prudence and due care to avoid the injury, under the circumstances by which he was surrounded?
Plaintiff's intestate was in a position to know the danger encountered at that crossing. The law and common sense required him to exercise prudence in approaching it, — that is, not to rush upon it at an immoderate rate of speed; and it called upon him to use that precaution to avoid being run upon and injured which the circumstances and surroundings permitted him to exercise *394by looking for himself up and down the track to see if a train was approaching.
I do not think the deceased was excused from exercising his faculties of sight and hearing by the fact that a watchman had been employed at the crossing, and the further fact that the watchman was not in his sight. He had no right to presume when the watbhman was absent that he could safely cross the track. It might have been different if he had seen the watchman at his station, and he gave him no intimation that there was any danger to be apprehended in crossing.